DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Hsu et al. (hereinafter Hsu) (US 20210157383 A1), and further in view of Rotem et al. (hereinafter Rotem) (US 20150006937 A1).
Hsu was cited as a prior art in the last office action mailed by 01/26/2022. The teaching of Hsu is incorporated by reference to the extent that is applicable to amended claims.
By way of amendment, Applicant amended the limitation to read as “a skin temperature determined for an exterior portion of the apparatus configured for contact by a user” into claim 1. Claims 10 and 19 were inserted substantially similar limitation as inserted in claim 1. 
As to claims 1, 10 and 19, AAPA in view of Hsu teach all claimed limitations except the limitation of wherein the power distribution circuitry is further configured to selectively provide power to one or more of the integrated coprocessor or the discrete coprocessor based on at least one of: a power dissipation of at least one of a heat dissipation device coupled to the integrated coprocessor or a heat dissipation device coupled to the discrete coprocessor; one or more thermal constraints including a skin temperature threshold; or a skin temperature determined for an exterior portion of the apparatus configured for contact by a user.
Rotem teaches that a power control circuit is configured to control power to processor core or GPU based on skin temperature and a skin temperature threshold [0018: “During operation, one or more of the components housed in system 100 may generate sufficient heat to cause the temperature of housing 102, that is, the skin temperature of system 100, to approach or reach a skin temperature limit designed for the system 100.”] [0024: “the platform temperature control component 124 may sent control signals to adjust component operation. For example, a message 320 may be sent to the CPU core component 204 to adjust core power based on junction temperature measurement recorded by temperature sensor 210, a message may be sent to the GPU 304 to adjust GPU power based on junction temperature measurement recorded by temperature sensor 306…Together or separately, these adjustments allow performance of each components to be maximized consistent with maintaining skin temperature of housing 316 at or below a specified limit.”].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of controlling power of component of the system based on the skin temperature and a skin temperature threshold as suggested in Rotem into AAPA in view of Hsu to control power dissipation. One having ordinary skill in the art would have been motivated to make such modification to improve user experience by maintaining skin temperature below a specified limit [0018].
As to claims 2-9, 11-18 and 20, the rejections are respectfully maintained for the reasons as set forth in the last office action. 
As to claim 21, Rotem further teaches wherein the skin temperature is determined based on at least one of temperature measurements taken at different components of the apparatus or activity metrics associated with one or more components of the apparatus, wherein the activity metrics indicate an amount of heat generated by the one or more components [0018: “During operation, one or more of the components housed in system 100 may generate sufficient heat to cause the temperature of housing 102, that is, the skin temperature of system 100, to approach or reach a skin temperature limit designed for the system 100.”] [0022: “By monitoring junction temperature using the temperature sensor 210 the actual junction temperature may be recorded in real time. This allows an average junction temperature to be estimated or calculated in real time to determine when the average junction temperature is approaching a present limit based upon a skin temperature limit that specifies a temperature limit for surface 214.”].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/Primary Examiner, Art Unit 2187